Citation Nr: 9925437	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  97-15 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUES

1. Entitlement to an increased (compensable rating) for 
bilateral hearing loss.

2.  Entitlement to an increased (compensable rating) for 
tinnitus aurium.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1953 to 
February 1955.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. The RO has obtained all pertinent evidence available for 
an informed decision to be entered in this case.

2. The appellant's bilateral hearing loss disability is 
manifested by average puretone thresholds in the left ear 
of 51 and in the right ear of 53, with speech recognition 
on the Maryland CNC word list of 84 percent in the left 
ear and 80 percent in the right ear.  Thus, the 
appellant's hearing acuity is found to be level II in the 
left ear and level IV in the right ear.

3. Competent medical evidence of record indicates that the 
appellant suffers from persistent bilateral tinnitus 
caused by gunfire.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.321(b)(1), 4.1, 4.2, 
4.3, 4.7, 4.21, 4.85, 4.87(a), Diagnostic Code (DC) 6100 
(1998); 64 Fed. Reg. 25202-25210 (May 11 1999) (to be 
codefied at 38 C.F.R. § 4.85 et. seq., (1999)).

2. An evaluation of 10 percent, but no more, for bilateral 
tinnitus aurium is warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.87(a), 
Diagnostic Code (DC) 6260 (1998); 64 Fed. Reg. 25202-25210 
(May 11 1999) (to be codefied at 38 C.F.R. § 4.85 et. 
seq., (1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the appellant's 
claims are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the appellant has 
presented claims which are not implausible when the 
contentions and the evidence of record are viewed in the 
light most favorable to such claim.  Generally, an allegation 
that a service-connected disability has increased in severity 
is sufficient to establish well groundedness.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  Likewise, the 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed, such that no further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  The evidentiary 
assertions of the veteran are presumed credible for making 
this determination.

In adjudicating well-grounded claims, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The veteran 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

I. Entitlement to an Increased Evaluation for Bilateral 
Hearing Loss Disability

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to service connection has been established already and an 
increase in the disability rating is at issue, the present 
level of disability is of present concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (see 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
clinical evidence of the present level of disability is the 
VA examination of February 1998.  However, all pertinent 
evidence during the appeal period will be considered.

Hearing loss is the organic impairment of hearing acuity.  
38 C.F.R. § 4.87 (1998).  Under the schedular rating criteria 
that became effective December 18, 1987, the evaluation of 
bilateral auditory impairment is based on the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000Hz in each ear.  To evaluate the degree of disability 
from bilateral organic hearing acuity impairment the revised 
rating schedule establishes eleven auditory acuity levels 
from level I, for essentially normal hearing acuity, through 
level XI, for profound deafness.  38 U.S.C.A. § 1155, 1160 
(West 1991); 38 C.F.R. § 4.85 and Part 4, DCs 6100 to 6110 
(1998).  

In this case it is noted that the February 1998 auditory 
examination resulted in pure tone thresholds and speech 
discrimination findings that equate under the schedule as 
level II for the left ear and level IV for the right ear.  A 
non-compensable disability rating is assigned for hearing 
loss when hearing acuity is level IV for the poorer ear and 
level II for the better ear.  38 C.F.R. § 4.85, 4.87, DC 
6100.  It is noted that the rating criteria for diseases of 
the ear and other sense organs were amended in May 1999, 
effective beginning June 10, 1999.  64 Fed. Reg. 25202-25210 
(May 11 1999) (to be codefied at 38 C.F.R. § 4.85 et. seq., 
(1999)).  However, application of those revised criteria 
yields no change in the zero-percent rating for the 
appellant's hearing loss.  The rating criteria applicable to 
this case were not changed in the 1999 amendments.

The February 1988 examination findings revealed decibel 
readings of 15, 35, 70, and 90 at the respective frequencies 
of 1000, 2000, 3000, and 4000 hertz in the right ear.  The 
findings at those frequencies for the left ear were 15, 30, 
75, and 85.  The average decibel loss is 53 in the right ear 
and 51 in the left ear.  Discrimination ability was80 percent 
in the right ear and 84 percent in the left ear.  This is 
level IV and level II hearing under the rating schedule 
provisions.

The evaluations derived from the rating schedule are intended 
to make proper allowance for improvement by hearing aids, and 
examinations to determine such improvement are, therefore, 
unnecessary.  38 C.F.R. § 4.86 (1998).  Thus, even though it 
is currently shown that the appellant requires or is using 
electronic hearing aids, the payment of additional 
compensation for the use of assistive devices is inconsistent 
with the purpose of VA compensation.  See 52 Fed. Reg. 44,118 
(1987).

In view of the above, the degree of hearing impairment as 
shown by the recent medical findings does not establish a 
level of severity for which a compensable rating is warranted 
under the applicable law and regulations.  While the Board is 
sympathetic to the appellant's complaints concerning the 
practical difficulties he experiences in everyday life 
secondary to his bilateral hearing loss, the Board is 
constrained by a mechanical application of the facts in this 
case to the applicable law and regulations.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

Finally, there is nothing in the record to suggest such an 
unusual disability picture so as to render application of the 
regular provisions impractical.  It has not been contended or 
otherwise indicated that the hearing loss results in 
hospitalization or other marked interference with employment 
beyond that contemplated by the provisions of the schedule.  
It is not shown that there is actual employment interference.  
As such, further consideration of the provisions of 38 C.F.R. 
§ 3.321 is not indicated.

Since the preponderance of the evidence is against a 
compensable rating, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).


II. Entitlement to an Increased Evaluation for Bilateral 
Tinnitus Aurium

A review of the file reveals that the appellant is service-
connected for tinnitus aurium, currently evaluated as zero 
percent disabling.  Under "old" DC 6260, a 10 percent 
evaluation is warranted for persistent tinnitus which results 
from head injury, concussion or acoustic trauma.  38 C.F.R. 
§ 4.87a, DC 6260 (1998).  Under the "new" provisions, a 10 
percent rating is warranted simply for persistent tinnitus.  
This is the maximum schedular evaluation for such disability 
under either the "old" or "new" criteria.

However, current VA regulations provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).

Both the appellant's service medical records and post-service 
medical records indicate that he suffers from bilateral 
tinnitus.  Service records reveal that in January 1955, he 
complained of tinnitus following the firing of weapons.  In 
April 1967, Dr. R. Bertran diagnosed the appellant with 
bilateral sensory neural hearing loss with tinnitus aurium 
(only for high frequency).  In November 1996, the appellant 
again reported that he was exposed to hazardous noises while 
at the firing range in 1953, and complained of bilateral 
tinnitus.  He also complained of tinnitus in August 1997 and 
in February 1998, when his examiner noted, "There is no 
diagnostic method to determine if tinnitus is constant or not 
constant. . . the patient states that it is constant, so I 
have to believe that the patient is telling what he feels."  

Upon review of the evidence of record, including statements 
from the appellant, there is simply no evidence to warrant an 
evaluation in excess of 10 percent for the appellant's 
service-connected tinnitus aurium.  Therefore, he shall be 
assigned the maximum schedular evaluation for such 
disability, and there is no evidence of record demonstrating 
significant or marked interference with daily activities 
beyond that contemplated by the current schedular provisions, 
or frequent hospitalizations attributable to his tinnitus to 
warrant an extraschedular evaluation in excess of 10 percent.  
38 C.F.R. § 3.321(b) (1998).  Specifically, the current 
record reflects no claim of interference with employment.  
Moreover, there is no evidence of record of any 
hospitalizations attributable to the appellant's service-
connected tinnitus.  For these reasons, the Board finds that 
the schedular criteria for a rating in excess of the 
currently assigned 10 percent disability evaluation are not 
met.


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.

A compensable disability rating of 10 percent, but no more, 
for bilateral tinnitus aurium is granted, subject to the law 
and regulations governing the award of monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

